Citation Nr: 0415376	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  03-21 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for trauma headaches.

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to July 
1946.  He received a Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in San Diego, California.

The issue of entitlement to service connection for tinnitus 
is REMANDED to the Veterans Benefit Administration (VBA) 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  Competent medical evidence of record does show a 
diagnosis of PTSD.

2.  A headache disorder was not present in service or until 
many years after service, and has not been related to service 
by competent medical evidence.

3.  Neither neck strain nor a glandular disorder was present 
in service or until many years after service, and neither 
neck strain nor a glandular disorder has been related to 
service by competent medical evidence.


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2003).

2.  A headache disorder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(a) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).

3.  A neck disorder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(a) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Court's decision in 
Pelegrini also held, in part, that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini, 17 Vet. App. at 420.  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

In VAOPGCPREC 1-2004 (Feb. 24, 2004), the VA General Counsel 
held that the Court's statement that 38 U.S.C.A. § 5103 (West 
2002) and 38 C.F.R. § 3.159(b)(1) (2003) require VA to 
include a request that the claimant provide any evidence in 
his or her possession that pertains to the claim is obiter 
dictum and is not binding on VA, and that 38 U.S.C.A. 
§ 5103(a) (West 2002) does not require VA to seek evidence 
from a claimant other than that identified by VA as necessary 
to substantiate the claim.  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).

In the present case, regarding the issues of service 
connection for PTSD, trauma headaches, and a neck disorder, a 
substantially complete application was received on April 18, 
2002.  The AOJ on May 2, 2002, provide notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, what information and evidence must be 
submitted by the appellant, what information and evidence 
will be obtained by VA, and informed him to provide any 
evidence in his possession pertaining to his claim.  
Specifically, the veteran was notified that VA would make 
reasonable efforts to obtain evidence necessary to support 
his claim, including medical records, employment records, and 
records in the custody of a federal department or agency.  He 
was advised that it was his responsibility to either send 
private medical treatment records or to provide properly 
executed releases so that VA could request records for him.  
He was notified that the evidence must show that he had a 
current physical or mental disability and a relationship 
between a current disability and an injury, disease, or event 
in service.  In that regard, he was informed that he could 
submit a medical opinion from his doctor relating a current 
disability to an injury, disease or event in service.  He 
also told that while VA can help him in getting evidence that 
will allow VA to make a decision on his claim, it is his 
responsibility to obtain all evidence necessary to support 
his claim.  With regard to a request that the veteran provide 
any evidence in his possession pertaining to the claim, he 
was asked to submit any medical evidence in his possession 
and to provide a stressor statement along with evidence of 
any combat-related medals or citations.  Thereafter, in a 
rating decision dated in June 2002, service connection for 
PTSD, trauma headaches and a neck disorder was denied.  
Accordingly, a VCAA notice, as required by 38 U.S.C. § 
5103(a), was provided to the veteran before the initial 
unfavorable AOJ decision on the claims of service connection 
for PTSD, trauma headaches and a neck disorder.  Pelegrini, 
17 Vet. App. at 422.

In regard to processing deadlines, the RO advised the veteran 
to send in any additional evidence in support of his claim on 
a certain date, 30 days from the date of the May 2002 letter.  
The RO further advised the veteran that if no evidence had 
been received within that time, his claims might be decided 
based only on the evidence VA had previously received.  These 
advisements are in compliance with current statutes.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112) (permits VA to adjudicate a claim within a year 
of receipt.)  This provision is retroactive to November 9, 
2000, the effective date of the VCAA.  The Board concludes 
that VA has met its duty to assist in this matter.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In the instant case, the RO obtained the veteran's service 
medical records, private medical records and VA outpatient 
treatment records, and afforded him a VA PTSD examination.  
The veteran submitted a report of a Vet Center psychological 
evaluation.  In a May 9, 2002, statement, the veteran 
indicated that he had no additional medical evidence to 
submit other than private medical records and VA medical 
records obtained by the RO.  As for the claims of service 
connection for tension headaches and a neck disorder, the 
Board finds that a VA medical examination or opinion is not 
necessary to make a decision on either claim.  Although there 
is competent medical evidence of current diagnosed headache 
disorder, neck strain, hypothyroidism, sialoadenitis, and 
abnormal submandibular glands, for reasons stated below, the 
evidence does not establish that any of the above-mentioned 
disorders may be associated with an event, injury, or disease 
in service.  Accordingly, the Board concludes that no further 
assistance to the veteran regarding development of evidence 
is required, and would be otherwise unproductive.  See 38 
U.S.C.A. § 5103A(b)(3) (West 2002).

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

II.  Factual Background

The veteran's service records reveal that he received the 
Purple Heart.  His service medical records reflect that he 
had a shrapnel wound to the upper lip in June 1945.  The 
service medical records do not show that the veteran had a 
neck trauma in service.  Also, during service, there were no 
complaints or findings of headaches, swollen glands, or 
psychiatric or other neck symptomatology, nor was a 
psychiatric, neck, glandular or headache disorder diagnosed.  
On the July 1946 separation examination, the nervous system 
evaluation was normal and the neck - to include the thyroid 
gland, trachea, and larynx - was normal.

Records from Dr. Sheffey dated from 1993 to 2002 reveal no 
complaints or findings of psychiatric symptomatology and no 
diagnosis of a psychiatric disorder.  In June 1994, the 
veteran complained of headaches and a tight neck.  The 
assessments included headaches and neck strain.  In April 
1995, the veteran underwent a thyroid scan and uptake, which 
reported that the thyroid was normal.  In June 1995, the 
assessments included headaches.  An April 1996 thyroid 
ultrasound revealed a nodule.  A May 1999 thyroid scan and 
uptake was normal.  The report of that scan and uptake noted 
that presumably the nodule found in April 1996 was removed.  
In March 2002, hypothyroidism was listed on a problem list.

VA treatment records from 2002 show that the veteran 
underwent a physical examination in February 2002 during 
which he denied any depression, anxiety, memory loss, mental 
disturbance, suicidal ideation, hallucinations, and paranoia.  
The impressions included hypothyroidism.  

A June 2002 VA pulmonary sleep study consult noted that the 
veteran reported that his medical history included 
hypothyroidism status post subtotal thyroidectomy, morning 
headaches, depression and PTSD.  In August 2002, the 
assessments included sialoadenitis.  In 2003, the assessments 
included abnormal submandibular glands.  

At an April 2003 VA examination, the veteran reported that he 
was hit by a blast, knocked unconscious, and had a shrapnel 
wound to the head and lip in June 1945.  Evaluation findings 
revealed a single residual scar on his left upper lip.  The 
diagnosis was non-disfiguring, non-impairing, non-tender 
residual scar from blast wound and shrapnel injury in June 
1945.

At an August 2003 psychological evaluation at a Vet Center, 
the veteran reported that he was wounded during the Battle of 
Okinawa.  He reported increased startle response as he aged, 
along with more difficulty compartmentalizing and 
neutralizing certain memories.  He was tearful when 
disclosing feelings of guilt due to losses that occurred when 
he and other Marines landed on Okinawa.  

The examining psychologist found that the criterion "A" 
(exposure to a traumatic event) for PTSD was clearly 
supported and that criterion "B" (reexperiencing of the 
trauma) was evidenced currently by the veteran's reporting.  
The psychologist noted that based on the veteran's reporting, 
criterion "C" (persistent avoidance of stimuli associated 
with the trauma and numbing of general responsiveness (not 
present before the trauma)) was partially supporting since he 
did not want to talk about the trauma, but that other areas 
of avoidance at that time were more difficult to support.  
The psychologist indicated that the lack of follow-up and 
contact with the VA was indirect evidence suggesting that the 
veteran did not want to reopen that area of his life.  The 
psychologist noted that the veteran recalled a memory of 
suicidal thoughts with no intent or plan in the past.  The 
psychologist stated that the veteran's chosen vocation, a 
realtor, allowed him considerable independence where he was 
able to avoid routine obligations with people, maintain his 
own schedule, and minimize his contacts with people.  The 
psychologist added that the veteran's self-reporting of 
hyperarousal partially satisfied criterion "D" (persistent 
symptoms of increased arousal (not present before the 
trauma)).  The psychologist indicated that sleep was a 
complaint and that his headaches were difficult to assess as 
to etiology, type and emotional associations.  The 
psychologist found that criterion "E" (duration) certainly 
exceeded a month, but that it was difficult to ascertain what 
periods and severity of duration of the clinical level of 
symptoms occurred.  The psychologist found that at the 
present time and within the first two or three years after 
World War II, the veteran reported some distress satisfying 
criterion "F" (clinically significant distress or 
impairment).  The psychologist indicated that the veteran 
reported that he functioned well during his adult life, but 
that his ability to have functioned well did not necessarily 
rule out PTSD.  The psychologist estimated that the veteran 
had a Global Assessment of Functioning (GAF) score of 75.  
There was no diagnosis provided.

At an October 2003 VA PTSD examination, the examiner reported 
that the veteran is perhaps somewhat socially isolated, but 
that he does not have any other cognitive, social or 
affective troubles.  The examiner indicated that the veteran 
admitted that he sometimes startles easily and sometimes has 
difficulty sitting through World War II movies, but that he 
did not have chronic nightmares.  The examiner stated that 
the veteran does not have a chronic anxiety problem.  The 
examiner noted that he does not have any demoralization or 
heightened physiologic response.  There was no Axis I 
diagnosis.  A GAF of 75 was assigned.  The examiner stated 
that while the veteran was clearly in combat, had combat 
wounds, and does have some painful memories of his 
experiences; he does not meet the criteria for a diagnosis of 
PTSD.

III.  Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

A.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2003); a link, established by medical evidence, 
between the veteran's current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2003).  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Id. at (1).  The Board notes that under 38 C.F.R. 
§ 4.125(a), a diagnosis of a mental disorder, including PTSD, 
must conform to the criteria of Diagnostic and Statistical 
Manual for Mental Disorders.  38 C.F.R. § 4.125 (2003).

The veteran was injured during combat with the enemy and 
received the Purple Heart.  Thus, there is credible 
supporting evidence that the claimed in-service stressor 
occurred.  The question, however, is whether the veteran has 
a diagnosis of PTSD.

While the report of the June 2002 VA pulmonary sleep study 
consult reflects a diagnosis of PTSD, it does not appear that 
this diagnosis is anything more than a medical history 
provided by the veteran because there is no record of a 
physical examination in conjunction with that study, much 
less a mental status evaluation.  Therefore, the Board gives 
that diagnosis little, if any, weight in determining whether 
the veteran has PTSD.  See LeShore v. Brown, 8 Vet. App. 406 
(1995) (holding that evidence that is simply information 
recorded by a medical examiner and that is unenhanced by any 
additional medical comment by that examiner does not 
constitute competent medical evidence).  

As for the August 2003 psychological examination done at a 
Vet Center, the examining psychologist did not diagnose PTSD.  
Rather, the psychologist noted that four of the criteria for 
PTSD - exposure to a traumatic event, reexperiencing of the 
trauma, duration, and clinically significant distress or 
impairment - were met.  As for the other two criteria for 
PTSD - persistent avoidance of stimuli associated with the 
trauma and numbing of general responsiveness, and persistent 
symptoms of increased arousal - the psychologist indicated 
that those two criteria were only partially satisfied.  There 
was no diagnosis provided.

Most importantly, the October 2003 VA examiner, after 
reviewing the veteran's claims file and evaluating the 
veteran, specifically found that the veteran did not have 
PTSD.  The examiner noted that the veteran the veteran had 
some symptoms relevant to a diagnosis of PTSD to include 
being injured in combat, some painful memories of his war 
experience, and being somewhat socially isolated, sometimes 
startling easily, and sometimes difficulties sitting through 
World War II movies.  However, the examiner added that the 
veteran did not have chronic nightmares or a chronic anxiety 
problem, and that he did not have any demoralization or 
heightened physiologic response.  Accordingly, the examiner 
addressed the absence of specific symptomatology for PTSD and 
opined that the veteran's symptoms did not meet the criteria 
for a diagnosis of PTSD.  

In this case, the Board gives greater weight to the reports 
of the August 2003 psychological examination and the October 
2003 VA examination, which set for the PTSD criteria and 
explained with specificity which criteria the veteran met and 
which he did not.  Neither examiner diagnosed PTSD.  In fact, 
the October 2003 VA PTSD examiner, after review of the 
veteran's claims file and examination, specifically found 
that the veteran's symptoms did not meet the criteria for a 
diagnosis of PTSD.  In contrast, the June 2002 VA pulmonary 
sleep study consult contained only a notation of PTSD as part 
of the veteran's medical history.  The June 2002 sleep study 
consult report does not refer to any records or examinations 
on which this statement of diagnosis of PTSD was made.  
Therefore, the Board finds that the competent medical 
evidence of record does not support a current diagnosis of 
PTSD.  

The representative argues that the October 2003 VA 
examination was inadequate and that the examining doctor was 
not a psychiatrist.  There is no indication that the 
examining doctor was not a psychiatrist, and for the reasons 
noted above, there is no evidence that the examination was 
inadequate.  As to the veteran's contentions that he has 
PTSD, the veteran is competent as a layperson to report that 
on which he has personal knowledge.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  However, the veteran is not 
competent to offer medical opinion as to cause or etiology of 
the claimed disability as there is no evidence of record that 
the veteran has specialized medical knowledge.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

A review of the competent medical evidence of record does not 
demonstrate that the veteran has a confirmed diagnosis of 
PTSD.  The Court has held that a condition or injury occurred 
in service alone is not enough; there must be a current 
disability resulting from that condition or injury.  See 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  In the absence of 
proof of a present disability, there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As 
competent medical evidence of record does not support a 
current diagnosis of PTSD, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.  Since the preponderance of 
the evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, the claim is denied.

B.  Trauma Headaches and a Neck Disorder

As indicated above, post-service records reflect that the 
veteran has a headache disorder, neck strain, and glandular 
disorders of the neck.  The veteran asserts that these 
disorders are related to his in-service combat injury.  
Service medical records, however, do not show any complaints 
or findings of headaches, a neck injury, swollen glands, or 
other neck symptomatology at the time of the shrapnel wound, 
and a neck, glandular or headache disorder was not diagnosed 
in service.  On the July 1946 separation examination, the 
nervous system evaluation was normal and the neck - to 
include the thyroid gland, trachea, and larynx - was normal.

While the veteran is competent as a layperson to report that 
on which he has personal knowledge, (See Layno, 6 Vet. App. 
at 470), he is not competent to offer medical opinion as to 
cause or etiology of the claimed disability as there is no 
evidence of record that the veteran has specialized medical 
knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Thus, the Board will look to the medical evidence of record.

While the veteran had a shrapnel wound to the upper lip and 
asserts that he lost consciousness during that injury, the 
record does not contain any medical evidence or competent 
medical opinion specifically relating the veteran's current 
headache disorder, neck strain, or glandular disorders of the 
neck to specific events or incidents in service.  In 
particular, neither the veteran's private doctor nor a VA 
doctor related any of the above-mentioned disorders to active 
service.  Furthermore, the first diagnosis of any of the 
above-mentioned disorders was almost 50 years after service.

Simply put, the record is devoid of clinical evidence that 
shows that the veteran's current headache disorder, neck 
strain, and glandular disorders of the neck are related to 
service in any way.  For the reasons stated above, the Board 
finds that the preponderance of the evidence is against the 
claims of service connection for trauma headaches and a neck 
disorder, and they must be denied.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for trauma headaches is 
denied.

Entitlement to service connection for a neck disorder is 
denied.


REMAND

The medical evidence shows that the veteran reported a long-
standing history of ringing in the ears to a Vet Center 
psychologist, and the veteran was injured while engaging in 
combat with the enemy.  He also claims acoustic trauma during 
service.  He has not been afforded a VA examination.  VA's 
duty to assist the veteran includes obtaining relevant 
medical records and, if applicable, a medical examination 
and/or opinion in order to determine the nature and extent of 
the veteran's disability.  38 C.F.R. § 3.159(c) (2003).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  Ask the veteran to identify any 
medical treatment or follow-up for his 
tinnitus since May 2002.  Obtain any 
identified records and associate all 
records with the claims file.  If any 
request for private medical records is 
unsuccessful, notify the veteran 
appropriately.  38 C.F.R. § 3.159(e).

2.  After the completion of number 1 
above, schedule the veteran for a VA 
examination to determine the nature and 
extent of any tinnitus.  The veteran's 
claims folder should be made available to 
the examiner, and the examiner is 
requested to review the claims folder in 
conjunction with the examination.  All 
special studies and tests should be 
performed.  The veteran's history, 
current complaints, and examination 
findings must be reported in detail by 
the examiner.  For any tinnitus, the 
examiner should opine on whether it is as 
least as likely as not that such a 
disorder is related to service, including 
acoustic trauma and the combat injury in 
June 1945.  The examiner should provide a 
complete rationale based on sound medical 
principles for all expressed opinions and 
conclusions.

3.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  

4.  After undertaking any additional 
necessary development, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



